DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I in the reply filed on 10/27/2020
is acknowledged.
 Applicant's election with traverse of the election of species requirement in the reply filed on 10/27/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examination of the species claims presented.  This is argument is found persuasive and the election of species requirement has been withdrawn. Claims 1-15 and 21-24 will be examined on the merits.
The restriction requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5, 7, 10,  and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9887210 (Song et al).
Concerning claim 1, Song discloses a semiconductor device comprising:
a conductive layer M(h) including first and second power grid (PG) segments (P1 and P2) and first routing segments (M1) which are conductive, where h is an integer and h > 1 (col.8 lines 7-15);
long axes of the first and second PG segments and the first routing segments extending in a first direction (Fig. 3);
the first and second PG segments being separated in a second direction by a PG gap having a midpoint, the second direction being substantially perpendicular to the first direction (Fig. 3); and
the first routing segments being distributed:
between the first and second PG segments; and
substantially uniformly in the second direction with respect to the midpoint of the PG gap (Fig. 3).
Considering claim 10, Song discloses a semiconductor device comprising:
a conductive layer M(h) including first and second power grid (PG) segments (P1 and P2) and first routing segments (M1) which are conductive, where h is an integer and h > 1 (Col. 8 lines 7-15);
long axes of the first and second PG segments and the first routing segments extending in a first direction (Fig. 3);

one of a first circumstance or a second circumstance is true: the first circumstance being that:
an odd number of the first routing segments are located in the PG
gap; and
the midpoint of the PG gap is located on the long axis of one of the first routing segments (Fig. 3); or
the second circumstance being that:
an even number of the first routing segments are located in the PG
gap; and
the midpoint of the PG gap is located, relative to the second direction, in a gap between corresponding neighboring ones of the first routing segments.
As to claim 5, Song discloses wherein: an odd number of the first routing segments are located in the PG gap (Fig. 3).
Continuing to claim 7, Song discloses wherein one of the following is true:
the midpoint of the PG gap is located on the long axis of one of the first routing segments (Fig. 3); or
the midpoint of the PG gap is located, relative to the second direction, in a gap between corresponding neighboring ones of the first routing segments.
Referring to claim 11, Song discloses wherein: the first routing segments are distributed:

substantially uniformly in the second direction with respect to the midpoint of the PG gap (Fig. 3).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8, 9, 12-15, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9887210 (Song et al).
Pertaining to claims 2, 4, 12, 14, 21 and 23 Song discloses a semiconductor device comprising:
a conductive layer M(h) including first and second power grid (PG) segments (P1 and P2) and first routing segments  (M1) which are conductive, where h is an integer and h > 1;
and wherein:
long axes of the first and second PG segments, extend in a first direction (Fig. 3 and col. 8 lines 7-15);
the first and second PG segments are separated in a second direction by a PG gap having a midpoint, the second direction being substantially perpendicular to the first direction; and
the first routing segments are distributed:
between the first and second PG segments; and

forming additional interconnect and routing layers as needed in the device (Col. 10 lines 32-40).
Song does not explicitly disclose a conductive layer M(h-l), below the conductive layer M(h), including third and fourth PG segments and second routing segments which are conductive;
the first routing segments and the third and fourth PG segments extend in a first direction;
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI B. Therefore absent evidence that forming a third and fourth power grid segments with a second routing segment provides a new and unexpected result, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form additional interconnect and routing layers as needed as disclosed by Song. 
Concerning claims 3, 13, and 22, Song discloses further comprising:
a device layer below the conductive layer M(h-l) (Fn1, Fn2, and GP), the device layer including: one or more transistors (GP) (Col. 7 lines 56-67 and Col. 8 lines 1-2); and
one or more conductive plugs (V1 and V2) connecting portions of the one or more transistors to corresponding ones of the third and fourth PG segments and the second routing segments in the conductive layer M(h-l) (Col. 8 lines 11-15).
Considering claim 6, Song discloses a number of first routing segments are located in the PG gap (Fig. 3 and Col. 10 lines 32-40).
Song does not disclose that an even number of the first routing segments are located in the PG gap.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI B. Therefore absent evidence that forming an even or odd number of first segments provides a new and unexpected result, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a number of first routing segments as needed as disclosed by Song. 
Continuing to claims 8, 9, 15, 24, and 25, Song discloses wherein: relative to the second direction:
spacings between the first PG segment and a corresponding neighboring one of the first routing segments, and between the second PG segment and a corresponding neighboring one of the first routing segments, create corresponding first gaps, each first gap substantially having a first size; and spacings between every two neighboring ones of the first routing segments, create corresponding second gaps, each second gap substantially having a second size (Fig. 3 and col. 8 lines 7-15); 
Song does not explicitly disclose that:
the first size is larger than the second size; or
the first size is substantially the same as the second size.
There being a finite number of identified, predictable potential solutions to the recognized need or problem (i.e. choosing a sizing of larger, smaller, or equal for the first and second spacings); and based on the skill of one of ordinary skill in the art these potential solutions would provide a reasonable expectation of success. Therefore it would have been 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/13/21